Citation Nr: 1708057	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  03-20 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, PI


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim for TDIU was inferred as part of an appeal for an increased rating for residuals of a pelvic fracture, which the Board decided in an October 2015 decision.  In April 2006, the Veteran testified before a Veterans' Law Judge who no longer works for the Board.  The Veteran elected to have a second hearing, which took place with the undersigned in October 2014.  Hearing transcripts have been associated with the file and reviewed.


FINDINGS OF FACT

The Veteran's service-connected disability rating is 10 percent, and his service-connected disability does not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In January 2016, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although sent after the initial rating decision, the letter explains the requirements for an award of compensation based on TDIU.  The letter was received prior to the most recent adjudication by the RO, and the Veteran acknowledged receipt and understanding of the request for additional evidence.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  In response to the January 2016 letter, the Veteran wrote that he had no additional evidence to submit to support his claim for TDIU.  See February 2016 correspondence.  VA provided examinations for the residuals of the pelvic fracture in October 2005, July 2009, May 2010, October 2011, and July 2015.  There is no assertion or indication that these examinations were inadequate.  Rather, the examiners discussed the levels of impairment and whether the pelvic disability affected work capacity and functioning.  

Following the Board's remand directives, the AOJ sent the January 2016 notice letter.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  Id.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.  

In this case, the Veteran is service-connected for fracture, right superior ischiopubic ramus and both inferior ischial rami with myofascial pain syndrome (pelvic disability).  He has no other service-connected disabilities.  His disability rating is 10 percent.  With a single disability rated less than 60 percent, he does not meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  

Nevertheless, VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Even without meeting the schedular requirements, a veteran may be eligible for total disability compensation if the evidence shows he is unemployable based on his individual circumstances and service-connected disabilities.  See id.  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence does not show that the Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(b).  

The Veteran has not formally identified his level of education or past work experience.  He did not provide any information after the January 2016 notice letter explaining the criteria for TDIU.  The file contains a Request for Employment Information in Connection with a Claim for Disability that is blank.  See March 2010 VBMS entry.  In the May 2010 examination, the Veteran reported that he had been a mechanic and truck driver but was working in auto parts for the City.  During the April 2006 Board hearing, he noted that he had been handling automotive parts for the City for 12 years.  The October 2011 examination report describes his job as warehouse supervisor.  A September 2014 treatment record shows that the Veteran worked for the City but was not working at that time.  In a June 2016 statement, the Veteran wrote that he took an early retirement and does not receive a full salary but tries to work sometimes.

Based on his reports, the Veteran's work history consists of physical and skilled labor.  During the April 2006 hearing, the Veteran reported that his job with the City required physical effort, being on his feet and walking, and driving to work.  Later, he noted experiencing functional limitations, such as needing help with daily activities, not being able to care for a lawn, not being able to stand for long periods, and not being able to drive for more than about 25 minutes.  See October 2014 Board hearing.  During the May 2010 examination, the Veteran reported difficulty with prolonged standing and walking, inability to do heavy lifting that affected his job, and flare-ups that required bedrest and missed work.    

The weight of the evidence does not show that his reported difficulties or work impairments are due to his service-connected pelvic disability.  Aside from pain symptoms of the myofascial pain syndrome, examiners did not associate any functional impairment with the pelvic disability.  The May 2010 examiner explained that the Veteran's reported symptoms were consistent with radicular symptoms from his back and not associated with his pelvic disability.  Similarly, the October 2011 examiner opined that his pelvic disability had no impact on his ability to work, his gait was unaffected by the pelvic fractures, and his back, not his pelvic fractures, limited his work by restricting lifting to 15 pounds.  The July 2015 examiner opined that the pelvic disability did not impact his ability to perform any type of occupational task and there was no current disability related to the healed pelvic fractures.  

While the Veteran is competent to report observations and symptoms of impairment, he is not competent to determine which diagnosis causes his functional impairment as this requires specialized medical knowledge and training to understand the complexities of the musculoskeletal and neurological systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  In this regard, the Board finds the opinions of the examiners highly probative, outweighing the Veteran's statements of the functional impact from his pelvic disability.  The greater weight of the evidence shows that functional and work impairment stems from the Veteran's back problems, not his service-connected pelvic disability.  Symptoms and impairment attributable to a nonservice-connected disability, like the Veteran's back disability, cannot be considered in determining unemployability for VA purposes.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey, 2 Vet. App. at 94; Faus, 13 Vet. App. at 342.  As such, the Veteran's service-connected disability does not render him unable to secure and follow a substantially gainful occupation, and the criteria for an award of TDIU are not satisfied.  See 38 C.F.R. § 4.16(b).   


ORDER

Compensation based on TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


